Citation Nr: 0510182	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-18 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 60 percent for diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In that decision the RO granted service connection for 
diabetes mellitus and assigned a 20 percent rating, effective 
July 2001.  The veteran perfected an appeal for this issue.  
Subsequently in a March 2004 rating decision the RO increased 
the disability rating for diabetes mellitus to 60 percent, 
effective May 2001.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

The veteran and his wife indicated that he received VA 
treatment at the Tampa VA Medical Center (MC) in 2000 and 
2001, and at the Watson Clinic.  The veteran specifically 
referenced both facilities in his consent to release 
information to the VA received by the RO in March 2003.  
There is no indication in the veteran's claims file that the 
RO attempted to obtain these records.  

As the issue in this case involves the initial rating 
assigned to the veteran's diabetes mellitus, these records 
are potentially relevant to the issue of the evaluation 
assigned during the course of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating separate ratings can be assigned for separate periods 
of time based on the facts found or a "staged rating").  
Consequently, on remand, the RO should attempt to obtain the 
veteran's treatment records from those facilities dating from 
May 2000.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In addition, treatment records dating up to February 2002 
from VAMC Northampton, Massachusetts, are contained in the 
claims file.  As remand is otherwise necessary, current 
treatment records from that facility should also be obtained.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the 
veteran's treatment records from the 
VAMC Tampa and the Watson Clinic, 
since May 2000 and associate them 
with the claims file.  The RO should 
also request VA treatment records 
from VAMC Northampton, since 
February 2002. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
the RO should re-adjudicate the 
issue on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case 
and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



